Citation Nr: 0106792	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  96-50 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a seizure disorder.


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted service connection for 
a generalized seizure disorder, with a 10 percent evaluation 
assigned.  In a May 1997 rating decision, the RO increased 
the evaluation for this disorder to 20 percent, effective 
from the date of the veteran's claim in November 1995.  As 
the 20 percent evaluation is less than the maximum available 
under applicable diagnostic criteria, the veteran's claim for 
an increased evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The Board remanded this case back to the RO for further 
development in June 1998 and March 1999, and the case has 
since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's seizure disorder has been productive of no 
grand mal seizures since at least 1996, and he has not 
appeared for a VA examination for the purpose of determining 
whether his reported episodes of abdominal pain and headaches 
can be characterized as petit mal seizures.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for a seizure disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8912 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim and that no further assistance is required in 
order to comply with the VA's statutory duty to assist him in 
developing the facts pertinent to his claim.  Specifically, 
the veteran has been afforded several VA examinations in 
conjunction with this claim, and the RO has obtained records 
of reported treatment.  See 38 U.S.C.A. § 5107(a) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

The Board would point out that, in compliance with the 
instructions contained in the March 1999 remand, the RO 
scheduled the veteran for a further VA examination in May 
1999.  However, the veteran failed to report for that 
examination, and a January 2001 RO memorandum indicates that 
notification of that examination was sent to the veteran's 
latest address of record.  The veteran has not provided any 
explanation for his failure to report for the examination.  
In this regard, the Board observes that the VA's duty to 
assist the veteran is not a one-way street.  If  a veteran 
wishes help in developing a claim, he cannot passively wait 
for it in those circumstances, such as the scheduling of a VA 
examination, where he may or should be able to assist in 
providing putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Accordingly, in light of the veteran's 
failure to respond to the VA's efforts to assist him with the 
factual development of his claim, no further effort will be 
expended to assist him in this regard, and the claim will be 
decided on the basis of the evidence currently of record.  

In the appealed June 1996 rating decision, the RO granted 
service connection and assigned a 10 percent evaluation as of 
November 1995 for a generalized seizure disorder on the basis 
of evidence of seizure-type activity during service and 
several recent VA examination reports.  

During a December 1995 VA epilepsy and narcolepsy 
examination, the veteran reported "a history of spells where 
he feels dizziness, epigastric discomfort, increased sweating 
on occasion, and associated on occasions with brief loss of 
consciousness."  Also, the veteran noted that these spells 
occurred several times each month, albeit without passing 
out, and described a negative reaction to Dilantin.  A 
neurological examination was essentially unremarkable, and 
the examiner noted that the veteran's history was suggestive 
of simple partial seizures and, on occasion, partial complex 
seizures, with possible associated narcolepsy.  

The veteran underwent a second VA epilepsy and narcolepsy 
examination in April 1996, the report of which primarily 
addresses the separate disability of obstructive sleep apnea.  
A diagnosis of a generalized seizure disorder of an 
idiopathic nature was rendered.

A May 1996 VA treatment report indicates that the veteran was 
taking Phenobarbital on an as-needed basis for seizures and 
that he would take more medication when he felt that he was 
going to have a seizure.  A prior electroencephalogram (EEG) 
was described as showing occasional sharp waves in the left 
frontal region, possibly indicating epileptiform.  However, a 
second EEG revealed no focal or lateralizing findings and no 
epileptiform activity.  A June 1996 VA treatment report 
reflects that the veteran had a seizure a month earlier.

During his April 1997 VA hearing, the veteran indicated that 
he was taking an anti-seizure medication and that the last 
time he had a seizure was in the prior year.  In describing 
his seizures, the veteran reported stomach and head pain, 
with relief upon taking medicine but with passing out and 
shaking without medication.  The veteran did not specify the 
number of seizures that he had.  

A subsequent VA treatment report, from May 1997, indicates a 
history of seizures from 1996 and includes an assessment of 
complex partial seizures under good control with Depakote.   
In view of this evidence, the RO, in a May 1997 rating 
action, increased the evaluation for the veteran's seizures 
to 20 percent, effective from November 1995.

In July 1997, the veteran submitted a statement in which he 
noted that he had one seizure in 1996 and that his condition 
was controlled by medication.  The veteran also stated that, 
without medication, he would have approximately ten seizures 
per month, with symptoms including a ten minute episode of a 
bad stomach ache, profuse sweating, and passing out.

During his March 1998 VA Travel Board hearing, the veteran 
indicated that he had approximately ten seizures per month, 
characterized by stomach and head pain.  However, the veteran 
noted that he was currently taking seizure medication and 
that his described seizures were not characterized by passing 
out or losing consciousness.  The veteran further indicated 
that his seizure disorder limited his activities only with 
changes in the weather.  

In August 1998, the veteran underwent a further VA epilepsy 
and narcolepsy examination.  The examination report indicates 
that the veteran was taking Valproic acid, with seizures at a 
frequency of one to two every six months.  Occasionally, the 
veteran would suffer from a headache-like aura or abdominal 
discomfort, and, at those times, he would take more 
medication.  Neurological, motor, and sensory examinations 
were essentially within normal limits, except for the fact 
that mild difficulty was shown with tandem walking.  The 
assessment was a longstanding history of paroxysmal episodes 
of headaches and abdominal discomfort preceding loss of 
consciousness, not controlled with antiepileptic medications.  
The veteran's clinical picture was described as one of focal 
onset seizures with secondary generalization, well controlled 
with Depakote.  

Since the examiner who conducted the August 1998 VA 
examination did not comment on the nature (e.g., grand mal or 
petit mal) seizures or the frequency of the specific kinds of 
seizures, the Board remanded this case back to the RO in May 
1999 for a further examination addressing these questions.  
However, as noted above, the veteran failed to report for 
that examination in May 1999 and provided no explanation for 
his failure to report.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

The RO has evaluated the veteran's seizure disorder at the 20 
percent rate under 38 C.F.R. § 4.124a, Diagnostic Code 8912 
(2000), which concerns epilepsy, Jacksonian, and focal motor 
or sensory in type.  Under this section, psychomotor seizures 
will be rated as major seizures under the general rating 
formula when characterized by automatic states and/or 
generalized convulsions with unconsciousness.  Psychomotor 
seizures will be rated as minor seizures under the general 
rating formula when characterized by brief transient episodes 
of random motor movements; hallucinations; perceptual 
illusions; abnormalities of thinking, memory, or mood; or 
autonomic disturbances.  

Under the general rating formula for major and minor 
epileptic seizures, a major seizure is characterized by the 
generalized tonic-clonic convulsion, with unconsciousness.  A 
minor seizure consists of a brief interruption in conscious 
control, with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal); or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).  A 20 
percent evaluation is warranted for at least one major 
seizure in the past two years or at least two minor seizures 
in the last six months.  A 40 percent evaluation is in order 
for at least one major seizure in the last six months or two 
in the last year, or an average of at least five to eight 
minor seizures weekly.  38 C.F.R. § 4.124a (2000).

In this case, it is apparent that the veteran had one 
significant seizure in 1996 but has since had no episodes of 
"seizures" accompanied by unconsciousness.  As such, there 
appears to be no basis for a higher evaluation on the basis 
of grand mal seizures.

As to whether the veteran has had the requisite number of 
petit mal seizures to warrant a higher rating, the Board 
observes that he has described a number of episodes 
accompanied by abdominal discomfort and a headache.  While 
the veteran has described these episodes as seizures and 
indicated that these episodes occurred as frequently as ten 
times per month during his March 1998 hearing, the Board 
would point out that there is no evidence of such specific 
petit mal seizure symptoms as hallucinations, perceptual 
illusions, rhythmic blinking of the eyes, or sudden jerking 
movements of the body parts.  As such, the evidence of record 
does not sufficiently establish that the episodes reported by 
the veteran can conclusively be characterized as petit mal 
seizures.

In this regard, the veteran was scheduled for a VA 
examination in May 1999 to ascertain the exact nature of 
these seizures and their frequency.  However, the veteran 
failed to appear for this examination and provided no 
explanation for his absence.  As such, the Board can base its 
determination only on the evidence currently of record, and 
this evidence does not reflect that the criteria for an 
initial evaluation in excess of 20 percent for a seizure 
disorder have been met.  Therefore, the preponderance of the 
evidence is against the veteran's claim for this benefit.  In 
reaching this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

In reaching the above determination, the Board finds that the 
medical evidence of record does not raise the question of 
whether a higher evaluation was warranted for any periods of 
time following the initial grant of service connection so as 
to warrant "staged" ratings due to a significant change in 
the level of disability.  Rather, the assigned evaluation of 
20 percent, which has been in effect for the entire pendency 
of this appeal, has been shown to fully contemplate the 
veteran's symptomatology at all times during this appeal 
period.  Moreover, the veteran has not alleged, and the 
record does not demonstrate, that any recent findings were 
used in any way to deprive him of a higher rating when he was 
originally evaluated by the VA.  See Fenderson v. West, 
supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected seizure disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

ORDER

The claim of entitlement to an initial evaluation in excess 
of 20 percent for a seizure disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

